IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-40952
                        Conference Calendar


OSCAR ORDAZ,

                                      Plaintiff-Appellant,

versus

LELAND HEUSZEL, Assistant Warden,
Eastham Unit of the Texas Dep’t
of Criminal Justice, ET AL.,

                                      Defendants,

IOANE SATELE, Correctional Officer,
Eastham Unit of the Texas Dep’t
of Criminal Justice; KENDRICK
ANDERSON, Correctional Officer,
Eastham Unit of the Texas Dep’t
of Criminal Justice,

                                      Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:94-CV-116
                        - - - - - - - - - -
                           April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Oscar Ordaz, Texas state prisoner # 552601, argues that the

jury erred in determining that the defendant prison guards did

not subject him to the excessive use of force.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 95-40952
                                -2-

      Because Ordaz failed to move for a judgment as a matter of

law prior to or following the jury’s verdict, we have reviewed

the record for plain error.      Phillips v. Frey, 20 F.3d 623, 627

(5th Cir. 1994).   Ordaz is asking the court to consider the

sufficiency of the evidence supporting the verdict.      The

sufficiency of the evidence is not subject to plain error review.

Id.   Further, it is apparent from Ordaz’s argument that there was

evidence presented that supports the jury’s verdict in the

defendants’ favor and, therefore, the judgment did not result in

a manifest miscarriage of justice.      Id.

      The appeal is frivolous.    It is DISMISSED.   5th Cir. R.

42.2.